                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

MARCUS DEANGELO JONES,

                Petitioner,

                v.                                     CASE NO. 19-3029-JWL

NICOLE ENGLISH,
Warden, USP-Leavenworth,

                Respondent.
                                             ORDER

        This matter is a petition for writ of habeas corpus filed under 28 U.S.C. § 2241.

Petitioner is in federal custody at USP-Leavenworth in Leavenworth, Kansas. Respondent filed

an Answer and Return (Doc. 11) on May 6, 2019, and Petitioner filed a Traverse (Doc. 12) on

May 24, 2019. Petitioner has also filed a Motion for an Evidentiary Hearing and Request for

Production of Documents (Doc. 13), and a Motion for Stay Pending Transfer to Another

Jurisdiction and on Notice Request to Transfer 28 U.S.C. § 2241 Petition (Doc. 14).

        Petitioner alleges that he is being transferred to another prison outside this Court’s

jurisdiction and asks the Court to transfer his § 2241 to the new jurisdiction upon his transfer.

Petitioner alleges that while in transit he will not have access to his legal work or materials in

order to file any needed responses, supplemental responses or appeals. Therefore, Petitioner

seeks a stay in this case until such time as he can notify the Court as to his new location, and then

a transfer to that location.

        The Court notes that a transfer and accompanying custodial change does not defeat initial

jurisdiction. See Pinson v. Berkebile, 604 F. App’x 649, 652–52 (10th Cir. 2015); Griffin v.

Ebbert, 751 F.3d 288, 290–91 (10th Cir. 2014) (“Jurisdiction attached on that initial filing for

habeas corpus relief, and it was not destroyed by the transfer of petitioner and accompanying


                                                 1
custodial change”) (citations omitted). However, the Court lacks information as to the timing of

Petitioner’s proposed upcoming transfer and any effect it will have on his ability to file

supplements or appeals if necessary. Therefore, the Court will give Respondent an opportunity

to respond to Petitioner’s pending motions.

       IT IS THEREFORE ORDERED BY THE COURT that Respondent is granted until

June 17, 2019, in which to respond to Petitioner’s pending motions. Petitioner is granted until

July 1, 2019, in which to file a reply.

       IT IS SO ORDERED.

       Dated in Kansas City, Kansas, on this 6th day of June, 2019.

                                              S/ John W. Lungstrum
                                              JOHN W. LUNGSTRUM
                                              UNITED STATES DISTRICT JUDGE




                                                2
